DocuSign Envelope ID: C36D0ABC-C43B-4CBD-9A11-28C9F6AEF6C4



        1                       SUPPLEMENTAL AFFIDAVIT OF NHIA THAI VANG
        2 I, NHIA THAI VANG, do hereby declare:

        3 1.     I am 75 years old, and I reside in the Mount Shasta Vista subdivision in Siskiyou County

        4        with my wife, Bao Lee, who is 77 years old.

        5 2.     I have agreed to join this case as a Plaintiff.

        6 3.     I previously provided the Court with an affidavit (dated and filed June 11, 2021). The

        7        present affidavit is intended to supplement the June 11 affidavit, which was also true and

        8        correct.

        9 4.     In the June 11 affidavit, I explained that my wife and I were told we could not put in a well

       10        when we purchased our property in 2015 due to the high salt content. I also explained that

       11        my wife and I depend on our daughter and son-in-law to bring us water in 55-gallon drums.

       12 5.     My daughter and son-in-law both work full-time jobs so my wife and I are only able to get

       13        water from them when they have availability.

       14 6.     My wife and I have chickens and ducks that we rely on for food. We also have two dogs.

       15        Before the water truck ban, we had over 100 chickens and ducks. Many of them have died

       16        due to lack of water. Now we only have around six or seven chickens and thirty ducks.

       17 7.     My wife and I have had to ask friends to borrow water when possible.

       18 8.     Attached as Exhibit A are true and correct photos of my wife, Bao Lee, and me with our

       19        chickens on our property in Siskiyou County. The photos were taken on June 24, 2021.

       20
       21 I hereby declare under penalty of perjury that the foregoing is true and correct. Executed on this
           06 day of July 2021 in Siskiyou County, California.
       22 ____

       23

       24                        06 2021
                    Dated: July _____                                           _____________________
       25                                                                       NHIA THAI VANG

       26

       27
       28

                                                               1

                                       SUPPLEMENTAL AFFIDAVIT OF NHIA THAI VANG
                                        DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
EXHIBIT A
           Nhia Thai Vang and Boa Lee




Photos by Mai Yang 6/24/21
     Nhia Thai Vang and Boa Lee




Photos by Mai Yang 6/24/21
Nhia Thai Vang and Boa Lee




Photos by Mai Yang 6/24/21
